Exhibit 10.7

ADJUSTABLE RATE MULTIFAMILY NOTE

(1-Month LIBOR Index Structured ARM)

 

US $7,150,000

   June 1, 2007

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of DEUTSCHE BANK BERKSHIRE MORTGAGE,
INC., a Delaware corporation, the principal sum of Seven Million One Hundred
Fifty Thousand and 00/100 Dollars (US $7,150,000.00), with interest on the
unpaid principal balance from the Disbursement Date until fully paid at the
rates applicable from time to time set forth in this Adjustable Rate Multifamily
Note (“Note”).

1. Defined Terms. In addition to defined terms found elsewhere in this Note, as
used in this Note, the following definitions shall apply:

Amortization Period: 0 months.

Adjustable Rate. The initial Adjustable Rate shall be 5.94% per annum until the
first Rate Change Date. From and after each Rate Change Date until the next Rate
Change Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.

Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

Current Index: The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date.

Default Rate: A rate equal to the lesser of 4 percentage points above the
then-applicable Adjustable Rate or the maximum interest rate which may be
collected from Borrower under applicable law.

Disbursement Date: The date of disbursement of Loan proceeds hereunder.

First Payment Date: The first day of July, 2007.

Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 1-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.

 

Page 1



--------------------------------------------------------------------------------

Initial Adjustable Rate: 5.94% per annum until the first Rate Change Date.

Lender: The holder of this Note.

Loan: The loan evidenced by this Note.

Loan Year: The period beginning on the Disbursement Date and ending on the day
before the twelfth Rate Change Date and each successive 12-month period
thereafter.

Margin: .62%.

Maturity Date: The first day of June, 2017, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.

Payment Change Date: The first day of the month following each Rate Change Date
until this Note is repaid in full.

Prepayment Lockout Period: That period of time as may be stated in Schedule A
attached hereto, if any.

Prepayment Premium Term: The period beginning on the Disbursement Date and
ending on the last calendar day of the 4th month prior to the month in which the
Maturity Date occurs.

Property Jurisdiction: The jurisdiction in which the Land is located.

Rate Change Date: The First Payment Date and the first day of each month
thereafter until this Note is repaid in full.

Security Instrument: A Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated as of the date of this Note.

Servicing Payment Date: Two (2) Business Days prior to the date each monthly
payment is due under this Note.

Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.

2. Address for Payment. All payments due under this Note shall be payable at One
Beacon Street, 14th Floor, Boston, Massachusetts 02108, or such other place as
may be designated by written notice to Borrower from or on behalf of Lender.

3. Payment of Principal and Interest. This Note will accrue interest on the
outstanding principal balance at the Adjustable Rate. Principal and interest
shall be paid as follows:

(a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.

 

Page 2



--------------------------------------------------------------------------------

(b) Interest Accrual. Interest shall accrue on the unpaid principal balance of
this Note at the Adjustable Rate. The Adjustable Rate shall change on each Rate
Change Date until the loan is repaid in full. Interest under this Note shall be
computed on the basis of a 360-day year. The amount of each monthly payment made
by Borrower pursuant to Paragraph 3(d) below that is allocated to interest will
be based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the
applicable Adjustable Rate, dividing the product by 360 and multiplying the
quotient by the actual number of days elapsed during the month. Borrower
understands that the amount allocated to interest for each month will vary
depending on the actual number of calendar days during such month.

(c) Adjustable Rate. The Initial Adjustable Rate shall be in effect until the
first Rate Change Date. From and after each Rate Change Date until the next Rate
Change Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.
Accrued interest on this Note shall be paid in arrears.

(d) Monthly Payments. Borrower acknowledges and agree to pay all Required
Monthly Payments (defined below) due under this Note to the Lender on the
Servicing Payment Date even though such Required Monthly Payments are due on the
first day of every month. Select one only:

 

  ¨ Amortizing Loan. If the Loan is an amortizing Loan, consecutive monthly
installments of principal and interest, each in the amount of the Required
Monthly Payment (defined below), shall be payable on the First Payment Date and
on the first day of each month thereafter until the entire unpaid principal
balance evidenced by this Note is fully paid. The initial Required Monthly
Payment shall be the amount required to pay the unpaid principal balance of this
Note in equal monthly installments, including accrued interest at the Initial
Adjustable Rate over the Original Amortization Period. The initial Required
Monthly Payment shall be                                         
                                         Dollars (US
$                            ). Thereafter, to the extent that the Adjustable
Rate has changed, the Required Monthly Payment shall change on each Payment
Change Date based on the then-applicable Adjustable Rate, and shall be in an
amount equal to the sum of (i) a principal payment equal to
                                        
                                         Dollars (US
$                            ) plus (ii) an interest payment calculated
utilizing the accrual method stated in Paragraph 3(b) above.

 

  x

Interest Only Loan. If the Loan is an interest-only Loan, consecutive monthly
installments of interest only, each in the amount of the Required Monthly
Payment (defined below), shall be payable on the First Payment Date and on the
first day of each month thereafter until the entire unpaid principal balance
evidenced by this Note is fully paid. The entire unpaid principal balance and
accrued but unpaid interest, if not sooner paid, shall be due and payable on the
Maturity Date. The initial Required Monthly Payment shall be Thirty-Five
Thousand Three Hundred Ninety-Two and 50/100 Dollars (US $35,392.50).
Thereafter, to the extent that the Adjustable Rate has changed, the Required

 

Page 3



--------------------------------------------------------------------------------

 

Monthly Payment shall change on each Payment Change Date based on the
then-applicable Adjustable Rate. The amount of the initial and any changed
Required Monthly Payment shall be calculated utilizing the interest accrual
method stated in Paragraph 3(b) above.

(e) Conversion Option. Borrower is simultaneously herewith executing a
Conversion Agreement (the “Conversion Agreement”) which provides, among other
things, that Borrower shall have the right at any time after the expiration of
three (3) full calendar months after the Note date to convert the interest rate
on this Note to a fixed rate (the “Fixed Rate Conversion Option”). If Borrower
timely exercises the Fixed Rate Conversion Option, the applicable interest rate
under this Note, beginning on the date the conversion to a fixed rate becomes
effective and continuing until the Maturity Date as the Maturity Date may be
modified as reflected in an amendment to this Note, shall not be the rate
determined in accordance with subsection (c) above, but shall be the fixed rate
established in accordance with the terms of the Conversion Agreement. Such fixed
rate shall be reflected in an amendment to this Note.

(f) Notice of Interest Rate Change. Before each Payment Change Date, Lender
shall re-calculate the Adjustable Rate and shall notify Borrower (in the manner
specified in the Security Instrument for giving notices) of any change in the
Adjustable Rate and the Required Monthly Payment.

(g) Correction to Required Monthly Payment. If Lender at any time determines, in
its sole but reasonable discretion, that it has miscalculated the amount of the
Required Monthly Payment (whether because of a miscalculation of the Adjustable
Rate or otherwise), then Lender shall give notice to Borrower of the corrected
amount of the Required Monthly Payment (and the corrected Adjustable Rate, if
applicable) and (i) if the corrected amount of the Required Monthly Payment
represents an increase, then Borrower shall, within 30 calendar days thereafter,
pay to Lender any sums that Borrower would have otherwise been obligated under
this Note to pay to Lender had the amount of the Required Monthly Payment not
been miscalculated, or (ii) if the corrected amount of the Required Monthly
Payment represents a decrease thereof and Borrower is not otherwise in breach or
default under any of the terms and provisions of the Note, the Security
Instrument or any other loan document evidencing or securing the Note, then
Borrower shall thereafter be paid the sums that Borrower would not have
otherwise been obligated to pay to Lender had the amount of the Required Monthly
Payment not been miscalculated.

(h) Payments Before Due Date. Any regularly scheduled monthly installment of
principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

(i) Accrued Interest. Any accrued interest remaining past due for 30 days or
more shall be added to and become part of the unpaid principal balance and shall
bear interest at the rate or rates specified in this Note. Any reference herein
to “accrued interest” shall refer to accrued interest which has not become part
of the unpaid principal balance. Any amount added to principal pursuant to the
Loan Documents shall bear interest at the applicable rate or rates specified in
this Note and shall be payable with such interest upon demand by Lender and
absent such demand, as provided in this Note for the payment of principal and
interest.

4. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order

 

Page 4



--------------------------------------------------------------------------------

determined by Lender, in Lender’s discretion. Borrower agrees that neither
Lender’s acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender’s application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction. If Lender accepts a guaranty of only a portion of
the Indebtedness, Borrower hereby waives its right under California Civil Code
Section 2822(a) to designate the portion of the Indebtedness which shall be
satisfied by any guarantor’s partial payment.

5. Security. The Indebtedness is secured, among other things, by the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender concerning the collateral for the Indebtedness.

6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.

7. Late Charge. MONTHLY PAYMENTS UNDER THIS NOTE ARE DUE ON THE FIRST DAY OF
EACH AND EVERY MONTH UNTIL THIS NOTE IS PAID IN FULL. BORROWER HEREBY AGREES
THAT SUCH PAYMENTS SHALL BE MADE TO THE LENDER ON THE SERVICING PAYMENT DATE.
THERE IS NO “GRACE” PERIOD FOR ANY MONTHLY INSTALLMENTS DUE HEREUNDER. If any
monthly installment due hereunder is not received by Lender on or before the
first-day of each month or if any other amount payable under this Note or under
the Security Instrument or any other Loan Document is not received by Lender
before or on the date such amount is due, counting from and including the date
such amount is due, Borrower shall pay to Lender, immediately and without demand
by Lender, a late charge equal to 5 percent of such monthly installment or other
amount due. Borrower acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan
and that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this
Paragraph represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment. The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Paragraph 8.

8. Default Rate. So long as any monthly installment or any other payment due
under this Note remains past due for 30 days or more, interest under this Note
shall accrue on the unpaid principal balance from the earlier of the due date of
the first unpaid monthly installment or other payment due, as applicable, at the
Default Rate. If the unpaid principal balance and all accrued interest are not
paid in full on the Maturity Date, the unpaid principal balance and all accrued
interest shall bear interest from the Maturity Date at the Default Rate.
Borrower also acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan, that,
during the time that any monthly installment or payment under this Note is
delinquent for more than 30 days, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender’s ability to meet its other obligations and to take advantage
of other investment opportunities, and that it is extremely difficult and
impractical to determine those additional costs and expenses. Borrower also
acknowledges that, during the time that any monthly installment or other payment
due under this Note is delinquent for more than 30 days, Lender’s risk of
nonpayment of this Note will be materially increased and Lender is entitled to
be compensated for such increased risk. Borrower agrees that the increase in the
rate of interest payable under this Note to the Default Rate

 

Page 5



--------------------------------------------------------------------------------

represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional costs and expenses Lender
will incur by reason of the Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquent loan.

9. Limits on Personal Liability.

(a) Except as otherwise provided in this Paragraph 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.

(b) Borrower shall be personally liable to Lender for the repayment of a portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:

(1) failure of Borrower to pay to Lender upon demand after an Event of Default,
all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence;

(2) failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;

(3) failure of Borrower to comply with Section 14(d) or (e) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports;

(4) fraud or written material misrepresentation by Borrower, Key Principal or
any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender; or

(5) failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to Debt
Service Amounts, except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and Debt Service Amounts for that calendar year.

(c) Borrower shall become personally liable to Lender for the repayment of all
of the Indebtedness upon the occurrence of any of the following Events of
Default:

(1) Borrower’s acquisition of any property or operation of any business not
permitted by Section 33 of the Security Instrument; or

 

Page 6



--------------------------------------------------------------------------------

(2) a Transfer that is an Event of Default under Section 21 of the Security
Instrument.

(d) To the extent that Borrower has personal liability under this Paragraph 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. If Borrower is a married person, then
Borrower agrees that Lender may look to all of Borrower’s community property and
separate property to satisfy Borrower’s recourse obligations under this
Paragraph 9. For purposes of this Paragraph 9, the term “Mortgaged Property”
shall not include any funds that (1) have been applied by Borrower as required
or permitted by the Security Instrument prior to the occurrence of an Event of
Default, or (2) Borrower was unable to apply as required or permitted by the
Security Instrument because of a bankruptcy, receivership, or similar judicial
proceeding.

10. Lockout; Voluntary and Involuntary Prepayments.

(a) Borrower may voluntarily prepay all (but not less than all) of the
indebtedness evidenced hereby subject to the prepayment provisions and any
Prepayment Lockout Period described in Schedule A.

(b) A prepayment premium shall be payable in connection with any prepayment made
under this Note as provided below:

(1) At any time after the expiration of the Prepayment Lockout Period, Borrower
may voluntarily prepay all (but not less than all) of the unpaid principal
balance of this Note only on the last calendar day of a calendar month (the
“Last Day of the Month”) and only if Borrower has complied with all of the
following:

 

  (i) Borrower must give Lender at least 30 days (if given via U.S. Postal
Service) or 20 days (if given via facsimile, email or overnight courier), but
not more than 60 days, prior written notice of Borrower’s intention to make a
prepayment (the “Prepayment Notice”). The Prepayment Notice shall be given in
writing (via facsimile, email, U.S. Postal Service or overnight courier) and
addressed to Lender. The Prepayment Notice shall include, at a minimum, the
Business Day upon which Borrower intends to make the prepayment (the “Intended
Prepayment Date”).

 

  (ii)

Borrower acknowledges that the Lender is not required to accept any voluntary
prepayment of this Note on any day other than the Last Day of the Month even if
Borrower has given a Prepayment Notice with an Intended Prepayment Date other
than the Last Day of the Month or if the Last Day of the Month is not a Business
Day. Therefore, even if Lender accepts a voluntary prepayment on any day other
than the Last Day of the Month, for all purposes (including the accrual of
interest and the calculation of the prepayment premium), any prepayment received
by Lender on any day other than the Last Day of the Month shall be deemed to
have been received by Lender on the Last Day of the Month and any prepayment
calculation will include interest to and including the Last

 

Page 7



--------------------------------------------------------------------------------

 

Day of the Month in which such prepayment occurs. If the Last Day of the Month
is not a Business Day, then the Borrower must make the payment on the Business
Day immediately preceding the Last Day of the Month.

 

  (iii) Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest (calculated to the Last Day of the Month),
(C) all other sums due Lender at the time of such prepayment, and (D) the
prepayment premium calculated pursuant to Schedule A.

 

  (iv) If, for any reason, Borrower fails to prepay this Note within five
(5) Business Days after the Intended Prepayment Date, then Lender shall have the
right, but not the obligation, to recalculate the prepayment premium pursuant to
Schedule A based upon the date that Borrower actually prepays this Note.
Notwithstanding the foregoing, if the delayed prepayment occurs in a month other
than the month stated in the original Prepayment Notice, then Lender shall
(a) have the right, but not the obligation, to recalculate the prepayment
premium pursuant to Schedule A based upon the date that Borrower actually
prepays this Note and (b) recalculate the amount of interest payable. In either
instance, for purposes of recalculation, such new prepayment date shall be
deemed the “Intended Prepayment Date.”

(2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (A) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (B) the prepayment premium calculated pursuant to Schedule A.

(3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.

(c) Notwithstanding the provisions of Paragraph 10(b), no prepayment premium
shall be payable (1) with respect to any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument, or (2) as provided in subparagraph (c) of Schedule A.

(d) Schedule A is hereby incorporated by reference into this Note.

(e) Any required prepayment of less than the entire unpaid principal balance of
this Note shall not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless Lender agrees
otherwise in writing.

(f) Borrower recognizes that any prepayment of the unpaid principal balance of
this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the

 

Page 8



--------------------------------------------------------------------------------

detriment caused by any prepayment, and agrees that it is extremely difficult
and impractical to ascertain the extent of such damages. Borrower therefore
acknowledges and agrees that the formula for calculating prepayment premiums set
forth on Schedule A represents a reasonable estimate of the damages Lender will
incur because of a prepayment.

(g) Borrower further acknowledges that the prepayment premium provisions of this
Note are a material part of the consideration for the loan evidenced by this
Note, and acknowledges that the terms of this Note are in other respects more
favorable to Borrower as a result of the Borrower’s voluntary agreement to the
prepayment premium provisions.

11. Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any default under this
Note or in connection with efforts to collect any amount due under this Note, or
to enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

12. Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

13. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.

14. Loan Charges. Borrower agrees to pay an effective rate of interest equal to
the sum of the interest rate provided for in this Note and any additional rate
of interest resulting from any other charges of interest or in the nature of
interest paid or to be paid in connection with the loan evidenced by this Note
and any other fees or amounts to be paid by Borrower pursuant to any of the
other Loan Documents. Neither this Note nor any of the other Loan Documents
shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the maximum interest
rate permitted to be charged under applicable law. If any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower in connection with the Loan is interpreted so that any interest or
other charge provided for in any Loan Document, whether considered separately or
together with other charges provided for in any other Loan Document, violates
that law, and Borrower is entitled to the benefit of that law, that interest or
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the unpaid principal balance of
this Note. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all Indebtedness that constitutes interest, as well as all
other charges made in connection with the Indebtedness that constitute interest,
shall be

 

Page 9



--------------------------------------------------------------------------------

deemed to be allocated and spread ratably over the stated term of the Note.
Unless otherwise required by applicable law, such allocation and spreading shall
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.

15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

17. Governing Law. This Note shall be governed by the law of the jurisdiction in
which the Land is located.

18. Captions. The captions of the paragraphs of this Note are for convenience
only and shall be disregarded in construing this Note.

19. Notices. All notices, demands and other communications required or permitted
to be given by Lender to Borrower pursuant to this Note shall be given in
accordance with Section 31 of the Security Instrument.

20. Consent to Jurisdiction and Venue. Borrower and Key Principal each agrees
that any controversy arising under or in relation to this Note shall be
litigated exclusively in the Property Jurisdiction. The state and federal courts
and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note. Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

21. WAIVER OF TRIAL BY JURY. BORROWER, KEY PRINCIPAL AND LENDER EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE
OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND BORROWER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED SCHEDULES. The following Schedules are attached to this Note:

 

x    Schedule A    Prepayment Premium (required) x    Schedule B   
Modifications to Multifamily Note

 

Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.

 

BORROWER

DOUGLAS EMMETT RESIDENTIAL 2006, LLC,

a Delaware limited liability company

By:   Douglas Emmett Management, Inc.,   a Delaware corporation, its Manager  
By:  

 

  Name:   William Kamer   Title:   Chief Financial Officer

20-5945327

Borrower’s Social Security/Employer ID Number

Fannie Mae Commitment Number:                     

 

Page 11



--------------------------------------------------------------------------------

PAY TO THE ORDER OF                             

WITHOUT RECOURSE

DEUTSCHE BANK BERKSHIRE MORTGAGE, INC.,

a Delaware corporation

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

Date:                             , 2007

Fannie Mae Commitment Number:                     

 

Page 12



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF KEY PRINCIPAL TO

PERSONAL LIABILITY FOR EXCEPTIONS TO NON-RECOURSE LIABILITY

Key Principal, who has an economic interest in Borrower or who will otherwise
obtain a material financial benefit from the Loan, hereby absolutely,
unconditionally and irrevocably agrees to pay to Lender, or its assigns, on
demand, all amounts for which Borrower is personally liable under Paragraph 9 of
the Adjustable Rate Multifamily Note to which this Acknowledgment is attached
(the “Note”). The obligations of Key Principal shall survive any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Security Instrument. Lender may
pursue its remedies against Key Principal without first exhausting its remedies
against the Borrower or the Mortgaged Property. All capitalized terms used but
not defined in this Acknowledgment shall have the meanings given to such terms
in the Security Instrument. As used in this Acknowledgment, the term “Key
Principal” (each if more than one) shall mean only those individuals or entities
that execute this Acknowledgment.

The obligations of Key Principal shall be performed without demand by Lender and
shall be unconditional irrespective of the genuineness, validity, or
enforceability of the Note, or any other Loan Document, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Key Principal hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so Key Principal shall be liable even if Borrower had no liability at
the time of execution of the Note, the Security Instrument or any other Loan
Document, or thereafter ceases to be liable. Key Principal hereby waives any and
all benefits and defenses under California Civil Code Section 2809 and agrees
that by doing so Key Principal’s liability may be larger in amount and more
burdensome than that of Borrower. Key Principal hereby waives the benefit of all
principles or provisions of law, which are or might be in conflict with the
terms of this Acknowledgment, and agrees that Key Principal’s obligations shall
not be affected by any circumstances which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Key Principal hereby waives the
benefits of any right of discharge and all other rights under any and all
statutes or other laws relating to guarantors or sureties, to the fullest extent
permitted by law, diligence in collecting the Indebtedness, presentment, demand
for payment, protest, all notices with respect to the Note including this
Acknowledgment, which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Key Principal under this Acknowledgment,
including notice of acceptance, notice of any amendment of the Loan Documents,
notice of the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, notice of the incurring by Borrower of any obligation or
indebtedness and all rights to require Lender to (a) proceed against Borrower,
(b) proceed against any general partner of Borrower, (c) proceed against or
exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) if Borrower is a partnership, pursue any other remedy it
may have against Borrower, or any general partner of Borrower, including any and
all benefits under California Civil Code Sections 2845, 2849 and 2850.

Key Principal understands that the exercise by Lender of certain rights and
remedies contained in the Security Instrument (such as a nonjudicial foreclosure
sale) may affect or eliminate Key Principal’s right of subrogation against
Borrower and that Key Principal may therefore incur a partially or totally
nonreimburseable liability under this Acknowledgment. Nevertheless, Key
Principal hereby authorizes and empowers Lender to exercise, in its sole and
absolute discretion, any right or remedy, or any combination thereof, which may
then be available, since it is the intent and purpose of Key Principal that the
obligations under this Acknowledgment shall be absolute, independent and
unconditional under any

 

Page 13



--------------------------------------------------------------------------------

and all circumstances. Key Principal expressly waives any defense (which
defense, if Key Principal had not given this waiver, Key Principal might
otherwise have) to a judgment against Key Principal by reason of a nonjudicial
foreclosure. Without limiting the generality of the foregoing, Key Principal
hereby expressly waives any and all benefits under (i) California Code of Civil
Procedure Section 580a (which Section, if Key Principal had not given this
waiver, would otherwise limit Key Principal’s liability after a nonjudicial
foreclosure sale to the difference between the obligations of Key Principal
under this Acknowledgment and the fair market value of the property or interests
sold at such nonjudicial foreclosure sale), (ii) California Code of Civil
Procedure Sections 580b and 580d (which Sections, if Key Principal had not given
this waiver, would otherwise limit Lender’s right to recover a deficiency
judgement with respect to purchase money obligations and after a nonjudicial
foreclosure sale, respectively), and (iii) California Code of Civil Procedure
Section 726 (which Section, if Key Principal had not given this waiver, among
other things, would otherwise require Lender to exhaust all of its security
before a personal judgment could be obtained for a deficiency). Notwithstanding
any foreclosure of the lien of the Security Instrument, whether by the exercise
of the power of sale contained in the Security Instrument, by an action for
judicial foreclosure or by Lender’s acceptance of a deed in lieu of foreclosure,
Key Principal shall remain bound under this Acknowledgment.

In accordance with Section 2856 of the California Civil Code, Key Principal also
waives any right or defense based upon an election of remedies by Lender, even
though such election (e.g., nonjudicial foreclosure with respect to any
collateral held by Lender to secure repayment of the Indebtedness) destroys or
otherwise impairs the subrogation rights of Key Principal or the right of Key
Principal (after payment of the obligations guaranteed by Key Principal under
this Acknowledgment) to proceed against Borrower for reimbursement, or both, by
operation of Section 580d of the California Code of Civil Procedure or
otherwise.

In accordance with Section 2856 of the California Civil Code, Key Principal
waives any and all other rights and defenses available to Key Principal by
reason of Sections 2787 through 2855, inclusive, of the California Civil Code,
including any and all rights or defenses Key Principal may have by reason of
protection afforded to Borrower with respect to any of the obligations of Key
Principal under this Acknowledgment pursuant to the antideficiency or other laws
of the State of California limiting or discharging Borrower’s Indebtedness,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure.

In accordance with Section 2856 of the California Civil Code, Key Principal
agrees to withhold the exercise of any and all subrogation and reimbursement
rights against Borrower, against any other Person, and against any collateral or
security for the Indebtedness, including any such rights pursuant to Sections
2847 and 2848 of the California Civil Code, until the Indebtedness has been
indefeasibly paid and satisfied in full, all obligations owed to Lender under
the Loan Documents have been fully performed, and Lender has released,
transferred or disposed of all of its right, title and interest in such
collateral or security.

Key Principal acknowledges that Key Principal has received a copy of the Note
and all other Loan Documents. Neither this Acknowledgment nor any of its
provisions may be waived, modified, amended, discharged, or terminated except by
an agreement in writing signed by the party against which the enforcement of the
waiver, modification, amendment, discharge, or termination is sought, and then
only to the extent set forth in that agreement. Key Principal agrees to notify
Lender (in the manner for giving notices provided in Section 31 of the Security
Instrument) of any change of Key Principal’s address within 10 Business Days
after such change of address occurs. Any notices to Key Principal shall be given
in the manner provided in Section 31 of the Security Instrument. Key Principal
agrees to be bound by Paragraphs 20 and 21 of the Note.

 

Page 14



--------------------------------------------------------------------------------

THIS ACKNOWLEDGMENT IS AN INSTRUMENT SEPARATE FROM, AND NOT A PART OF, THE NOTE.
BY SIGNING THIS ACKNOWLEDGMENT, KEY PRINCIPAL DOES NOT INTEND TO BECOME AN
ACCOMMODATION PARTY TO, OR AN ENDORSER OF, THE NOTE.

(Remainder of this page intentionally left blank.)

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Key Principal has signed and delivered this Acknowledgment
or has caused this Acknowledgment to be signed and delivered by its duly
authorized representative.

 

KEY PRINCIPAL

DOUGLAS EMMETT PROPERTIES, LP,

a Delaware limited partnership

By:   Douglas Emmett Management, Inc.,   a Delaware corporation, its General
Partner   By:  

 

  Name:   William Kamer   Title:   Chief Financial Officer Address:     808
Wilshire Boulevard, Suite 200     Santa Monica, California 90401    
Attn: Jordan L. Kaplan and William Kamer Employer ID No.: 20-3213411

 

Page 16



--------------------------------------------------------------------------------

SCHEDULE A

PREPAYMENT PREMIUM

STRUCTURED ARM LOAN - GRADUATED PREPAYMENT PREMIUM

Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

(a) Borrower may voluntarily prepay all (or any part) of the indebtedness
evidenced hereby at any time during the Loan term, subject to the requirements
of subparagraph (b) below.

(b) If Borrower makes a voluntary prepayment of this Note, Lender accelerates
the unpaid principal balance of this Note, or the Lender applies collateral held
by Lender to the repayment of any portion of the unpaid principal balance as
permitted in Section 10(b)(3) of the Note (if any), the prepayment premium shall
be equal to the following percentage of the amount of principal being prepaid at
the time of such prepayment, acceleration or application:

 

First Loan Year

   3.00%

Second Loan Year

   2.00%

Third Loan Year

   1.00%

Fourth Loan Year

   1.00%

Fifth Loan Year

   1.00%

Sixth Loan Year

   1.00%

Seventh Loan Year

   1.00%

Eighth Loan Year

     .50%

Ninth Loan Year

   0.00%

Tenth Loan Year

   0.00%

 

 

Borrower Initials

 

Page A-1



--------------------------------------------------------------------------------

SCHEDULE B

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note and the
Acknowledgement of Key Principal that precede this Schedule:

1. The definition of the term “Index” appearing in Paragraph 1 is hereby
modified by inserting the words “, in its reasonable discretion,” immediately
following the word “Lender” appearing in the second sentence thereof.

2. The definition of the term “Prepayment Lockout Period” appearing in Paragraph
1 is hereby modified to provide as follows: “None.”.

3. The definition of the term “Prepayment Premium Term” appearing in Paragraph 1
is hereby deleted.

4. Paragraph 3(a) is hereby modified by deleting the words “simultaneously with
the execution of this Note” and replacing them with the words “on the
Disbursement Date”.

5. Paragraph 3(c) is hereby modified by inserting the word “monthly” immediately
preceding the words “in arrears” appearing in the third sentence of said
subparagraph.

6. Paragraph 3(f) is hereby modified by deleting the word “Before” and inserting
the words “Not less than three (3) Business Days before” in place thereof.

7. Paragraph 3(g) is hereby modified by inserting the word “promptly”
immediately following the word “thereafter” appearing in subparagraph
(ii) thereof.

8. Paragraph 6 is hereby modified by inserting the word “applicable” immediately
preceding the words “prepayment premium” appearing in the first sentence
thereof.

9. Paragraph 9(a) is hereby modified by deleting the words “Borrower shall have
no” and inserting the following words in place thereof: “neither Borrower, nor
its members or non-member manager, or their respective partners, members,
managers, shareholders, directors, officers, employees, trustees, beneficiaries,
constituents, legal or personal representatives, successors or assigns, shall
have any”.

10. Paragraph 9(b) is hereby modified as follows:

The following words are inserted immediately after the word “Borrower” appearing
in the first line of said subparagraph:

“, but not its members or non-member manager, or their respective partners,
members, managers, shareholders, directors, officers, employees, trustees,
beneficiaries, constituents, legal or personal representatives, successors or
assigns,”.

 

Page B-1



--------------------------------------------------------------------------------

The following words are inserted immediately following the word “Rents”
appearing in subparagraph (1) of said paragraph 9(b): “due after the earlier of
(i) a declaration of default, or (ii) the occurrence of an Event of Default,”.

The following words are inserted immediately following the word “Rents”
appearing in the first line of subparagraph (5) of said paragraph 9(b): “due
after the earlier of (i) a declaration of default, or (ii) the occurrence of an
Event of Default”. Paragraph 9(b)(5) is hereby further amended by replacing the
words “Debt Service Amounts” appearing immediately preceding the words “, except
that Borrower” with the words “the Indebtedness” and the words “Debt Service
Amounts” appearing in subparagraph (ii) thereof with the words “Required Monthly
Payments”.

11. Paragraph 9(c) is hereby modified as follows:

The following words are inserted immediately preceding the word “shall”
appearing in the first line of said paragraph:

“, but not its members or non-member manager, or their respective partners,
members, managers, shareholders, directors, officers, employees, trustees,
beneficiaries, constituents, legal or personal representatives, successors or
assigns,”.

The following words are inserted immediately following the word “Instrument”
appearing in subparagraph (1) of said paragraph 9(c): “, or otherwise consented
to by Lender;”.

The following words are inserted immediately following the word “Instrument”
appearing in subparagraph (2) of said paragraph 9(c): “, unless consented to
pursuant to Section 21(c) of the Security Instrument”.

12. Paragraph 10(a) is hereby amended by deleting the words “(but not less than
all)” appearing therein and inserting the words “(or any part)” in place
thereof.

13. Paragraph 10(b)(1) is hereby amended by deleting the words “after the
expiration of the Prepayment Lockout Period” appearing therein and by deleting
the words “(but not less than all)” appearing therein and inserting the words
“(or any part)” in place thereof.

14. Paragraph 10(b)(1)((ii) is hereby amended by inserting the words “on the
amount prepaid” in the second sentence of said subsection immediately following
the words “will include interest”.

15. Paragraph 10(b)(1)(iii)(B) is hereby amended by inserting the words “on the
amount prepaid” immediately following the words “accrued interest”.

16. Paragraph 10(b)(1)(iv) is hereby amended by inserting the parenthetical
“(unless requested by Borrower)” immediately following the words “but not the
obligation” appearing in the first and second sentences of said subparagraph.

17. Paragraph 10(b)(3) is hereby amended by deleting the words “a prepayment
premium” appearing therein and inserting the words “the applicable prepayment
premium, if any” in place thereof.

 

Page B-2



--------------------------------------------------------------------------------

18. Paragraph 10(f) is hereby amended by adding the parenthetical “(and Lender
by acceptance of this Note)” immediately following the word “Borrower” appearing
in the third sentence of said subparagraph.

19. Paragraph 14 is hereby modified as follows:

By inserting the words “pursuant to the Loan Documents” in the first sentence
thereof immediately preceding the words “in connection”.

By adding the words “without penalty or premium to Borrower” to the end of the
fourth sentence of said paragraph immediately following the word “Note”.

20. Section 19 is hereby modified by inserting the words “, or Borrower to
Lender,” immediately following the word “Borrower” appearing therein.

21. The Acknowledgement of Key Principal is hereby modified as follows:

The following new paragraph is hereby inserted immediately following the fourth
paragraph:

“Key Principal’s director’s, officers, employees, and shareholders and their
respective direct or indirect partners, members shareholders, managers,
directors, officers, employees, trustees, beneficiaries, constituents, legal or
personal representatives, successors and assigns, shall have no personal
liability under this Acknowledgement for the performance of any of the
obligations of Key Principal under this Acknowledgement.”.

The sixth paragraph is hereby deleted in its entirety and the following new
paragraph is hereby inserted in place thereof:

“In accordance with Section 2856 of the California Civil Code, Key Principal
agrees to withhold the exercise of any and all subrogation and reimbursement
rights against Borrower, against any other person who is a guarantor or surety
with respect to the Indebtedness, and against any collateral or security for the
Indebtedness, including any such rights pursuant to Sections 2847 and 2848 of
the California Civil Code, until the Indebtedness has been indefeasibly paid and
satisfied in full and the lien of the Security Instrument has been reconveyed or
Lender has otherwise released, transferred or disposed of all of its right,
title and interest in such collateral or security.”

The seventh paragraph is modified by adding the following words to the end of
the fourth sentence of said paragraph immediately following the word “Security
Instrument”: “at the address of Key Principal set forth below or such other
address as to which notice of change of address has been given in accordance
with Section 31(b) of the Security Instrument”.

 

Page B-3



--------------------------------------------------------------------------------

The following new sentence is added to the end of the Acknowledgement and
Agreement of Key Principal: “All authorizations and waivers contained in this
Acknowledgement are made by Key Principal for itself only and not on behalf, or
in its capacity as a member of, Borrower.”

 

 

Borrower’s Initials

 

Key Principal’s Initials

 

Page B-4